DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 07/29/2021. The amendments filed on
07/29/2021 have been entered. Accordingly, claims 1-3, 12-14, 21, 44, 49, and 53 remain pending, and claims 1-2, 12, and 21 have been amended. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 have been withdrawn.
Election/Restrictions
Claims 1, 12, and 21 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), all currently withdrawn claims, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/31/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Lawyer Attorney on 11/01/2021.
The application has been amended as follows:

		Claims 2 and 13 have been canceled. 
	
		44. (Currently Amended) The method of claim 1, wherein the image characteristic comprises one or more of a color characteristic
Previously withdrawn claims A-C have been canceled, as they have not been co-extensively amended along with preceding claims, therefore are directed to a different invention.

Allowable Subject Matter
Claims 1, 3, 12, 14, 44, 49-53 are allowed.
the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim and disclosed invention:
The applicant’s invention drawn to methods for processing 3D image data, 3D ultrasonic image data, and an ultrasonic image system which includes a processor that provides automatic identification of a target transverse section image from a set of candidate transverse section images which include the image characteristic corresponding to a specified transverse section at the anatomical position that passes through the location of the cavum septi pellucidi, in combination with each of the other limitations recited in each of claims 1, 12, and 21.
Thereby, enhancing the precision and the high efficiency of obtaining transverse section image at anatomical positions from the 3D image data in order for the position of the standard section to be accurately and efficiently obtained from the 3D image data, therefore providing improvement of the existing medical imaging data display processing technology.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chalana et al. (US20050251039) discloses the transverse section template image being previously generated for a sample body, the image characteristic comprising at least one of a shape characteristic, and a spatial relationship characteristic, the shape characteristic being obtained from the transverse section template image using one of a Hough transformation and a boundary direction histogram, and the spatial relationship characteristic being obtained from the transverse section template image based on a mutual spatial position between a plurality of targets segmented from the transverse section template image, but fails to disclose the specified transverse section includes at least one of a cerebellum section and a thalamus section and a lateral ventricle section; detecting, by a processor of the ultrasonic imaging system, a location of a cavum septi pellucidi in the 3D volume data of the head of the target body; and automatically identifying, by the processor of the ultrasonic imaging system, a target transverse section image from the candidate transverse section image set that comprises the image characteristic corresponding to the specified transverse section at the anatomical position from the candidate transverse section images of the candidate transverse section image set that pass through the location of the cavum septi pellucidi. Considering Chalana individually and in combination with the prior art collectively fails to render each of claims 1, 12, and 21 obvious.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMY J SHAFQAT/Examiner, Art Unit 3793    

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793